Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 2/21/21, claims 1, 19 and 21 have been amended, and claims 6, 8, 10, and 12-18 have been cancelled.  The 112 and art rejections have been withdrawn in view of the amendments. 

Allowable Subject Matter
Claims 1-2, 4-5, 7, 9 and 19-21 are allowable in view of the amendment. 
 
The following is an examiner’s statement of reasons for allowance: As discussed in the interview the feature of the wafer chuck having a vertical part of the support surface 102s, the vertical part being the wall structure 104, perpendicular to the support surface 102s (see applicants’ Fig 4) is distinguished over Metzner and other cited arts.  Prior art of record does not disclose or suggest a wafer chuck or a processing arrangement having a wafer chuck comprising, among others, a support region/baseplate with a receiving area, a cavity surrounded by a support region the cavity comprises of curved bottom surface, in combination with a first support surface, wherein the first support surface is configured to support a lower surface of the wafer, wherein the first support surface is oriented parallel to a lateral extension of the wafer chuck; wherein the support region further comprises a second support surface, configured to support a side surface of the wafer, wherein the second support surface is oriented perpendicularly to the lateral extension of the wafer chuck (per claims 1-2, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/